DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
The Examiner notes that the instant application previously examined by a different examiner. As such, the Examiner proceeds with prosecution giving full faith and credit to the search and action of the previous examiner per MPEP 704.01: 
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the here hope of finding something. See MPEP 718.05. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent email with Eunhee Park (Reg. No. 42,976) on 11/3/2021.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising:
	receiving, by a processor, output data from a classification model, wherein the output data comprises a set of probability scores of occurrences of an event within a range of time;
	generating, by the processor, a set of classifier labels based on the output data, wherein the set of classifier labels is a set of discrete labels representing a portion of the output data; 
	receiving, by the processor, a set of observed labels from a device, wherein each observed label represents a ground-truth label of the occurrences of the event within the range of times;
	generating, by the processor, a classifier track comprising a set of visual indicators representing the set of classifier labels, the set of classifier labels being arranged in the classifier track with respect to time;
	generating, by the processor, a label track comprising a set of visual indicators representing the set of observed labels, the set of observed labels being arranged in the label track with respect to time;
	outputting, by the processor, the classifier track and the label track on a user interface, wherein the classifier track and label track are displayed in a layout that aligns the classifier track and the label track with respect to time; 
	receiving, by the processor, a request for an evaluation of the classification model using the set of observed labels, wherein the request indicates a performance metric;
	generating, by the processor, another label track comprising another set of visual indicators representing another set of observed labels;
executing, by the processor, an exclusive OR (XOR) operator on the label track and said another label track;
	identifying, by the processor, at least one misclassified labels among the label track and said another label track based on the execution of the XOR operator; and
	removing, by the processor, the identified misclassified labels from the label track;
	identifying, by the processor, a set of logical operators associated with the performance metric;
	executing, by the processor, the identified set of logical operators on at least one of the classifier track and the label track with the removed misclassified labels; 
, wherein the performance track is generated based on a result of executing the identified set of logical operators on at least one of the classifier track and the label track with the removed misclassified labels; and
	outputting, by the processor, the performance track on the user interface to display the performance track, the classifier track, and label track in the layout, such that the performance track is aligned with the classifier track and the label track.  
	
	

	7. (Canceled)	


	9. (Currently Amended) A system comprising:
	a memory device configured to store:
	output data from a classification model, wherein the output data comprises a set of probability scores of occurrences of an event within a range of time;
	a set of observed labels, wherein each observed label represents a ground-truth label of the occurrences of the event within the range of times;
 	a hardware processor configured to be in communication with the memory device, the hardware processor being configured to:
	obtain the output data from the memory device; 
	generate a set of classifier labels based on the output data, wherein the set of classifier labels is a set of discrete labels representing a portion of the output data; 
	obtain the set of observed labels from the memory device;
	generate a classifier track comprising a set of visual indicators representing the set of classifier labels, the set of classifier labels being arranged in the classifier track with respect to time;
	generate a label track comprising a set of visual indicators representing the set of observed labels, the set of observed labels being arranged in the label track with respect to time;

	receive a request for an evaluation of the classification model, wherein the request indicates a performance metric using the set of observed labels;
	generate another label track comprising another set of visual indicators representing another set of observed labels;
execute an exclusive OR (XOR) operator on the label track and said another label track;
	identify at least one misclassified labels among the label track and said another label track based on the execution of the XOR operator; and
	remove the identified misclassified labels from the label track;
	identify a set of logical operators associated with the performance metric;
	execute the identified set of logical operators on at least one of the classifier track and the label track with the removed misclassified labels; 
	generate a performance track indicating the performance metric of the classification model, wherein the performance track is generated based on a result of the execution of the identified set of logical operators; and
	output the performance track on the user interface to display the performance track, the classifier track, and label track in the layout, such that the performance track is aligned with the classifier track and the label track.  
	
	
	15. (Canceled)
	 

	17. (Currently Amended) A computer program product of classification model evaluation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to:
	receive output data from a classification model, wherein the output data comprises a set of probability scores of occurrences of an event within a range of time;

	receive a set of observed labels from a separate device, wherein each observed label represents a ground-truth label of the occurrences of the event within the range of times;
	generate a classifier track comprising a set of visual indicators representing the set of classifier labels, the set of classifier labels being arranged in the classifier track with respect to time;
	generate a label track comprising a set of visual indicators representing the set of observed labels, the set of observed labels being arranged in the label track with respect to time;
	output the classifier track and the label track on a user interface, wherein the classifier track and label track are displayed in an layout that aligns the classifier track and the label track with respect to time; 
	receive a request for an evaluation of the classification model, wherein the request indicates a performance metric using the set of observed labels;
	generate another label track comprising another set of visual indicators representing another set of observed labels;
execute an exclusive OR (XOR) operator on the label track and said another label track;
	identify at least one misclassified labels among the label track and said another label track based on the execution of the XOR operator; and
	remove the identified misclassified labels from the label track;
	identify a set of logical operators associated with the performance metric;
	execute the identified set of logical operators on at least one of the classifier track and the label track with the removed misclassified labels; 
	generate a performance track indicating the performance metric of the classification model, wherein the performance track is generated based on a result of executing the identified set of logical operators; and
	output the performance track on the user interface to display the performance track, the classifier track, and label track in the layout, such that the performance track is aligned with the classifier track and the label track.  


	19. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applied and found prior art do not teach or render obvious the above examiner’s amendments. 
The act of training a classifier is a notoriously opaque process. Training data goes in to the model and, hopefully, a correct and accurate classifier model results. This opaque process does not easily allow users to interactively view the performance of the classifier. This limits the amount of understanding users can gain. 
The instant invention, however, introduces into the art a non-obvious solution to the above problem. Namely, using timeline like visualizations (called “tracks”) a user can visually, over time, see a classifier performance and predictions. Further, the user can interactively manipulate different performance metrics using logical operators such as the XOR operator (exclusive OR). With at least the above features, the instant invention achieves greater user experience and, at least partially, alleviates the problem of the opaque training process. 
Upon an updated search, the examiner identified Kabra 2 (JAABA Website, NPL 2013) and Kabra et al. (“JAABA: interactive machine learning for automatic annotation of animal behavior”, NPL 2013) as prior art which appear to teach the idea of a classifiers performance and predictions on a timeline. Specifically, JAABA’s (Kabra and Kabra 2’s system) GUI shows a timeline of labels applied to a movie through the use of a classifier. Further, much like the instant invention, it has two “tracks” or timelines 
However, Kabra and/or Kabra 2 do not appear to explicitly disclose the use of logical operators nor the performance track feature as is required by at least representative Claim 1. 
For at least the use of logical operators, the examiner turned to applicant’s own work; namely Demiralp (“invis: Exploring High-Dimensional RNA Sequences from In Vitro Selection”, NPL 2013). 
Upon reviewing this art, a person of ordinary skill in the art would realize that at least Figure 4 of Demiralp appears to disclose the use of logical operators (e.g. AND, OR, NOT, etc.) to compare at least two lines of visual data to achieve a “performance” line (e.g. track). However, Demiralp does not appear to explicitly disclose the use of the now claimed XOR operator. Arguably, a person of ordinary skill in the art would realize that because Demiralp teaches the use of logical operators, the use of the XOR operator would merely be a simply replacement of parts with a predictable outcome. However, at least representative Claim 1 goes further and requires that based on the user of the XOR operator, the labels identified by the XOR operator (e.g. those labels which are misclassified by the classifier) are removed from the original label track.
Demiralp, either alone or in any hypothetical combination with Kabra and Kabra 2, does not disclose or render obvious this “remove” feature which is clearly and explicitly claimed in at least representative Claim 1. 
Indeed at best, the closest prior art to this “remove” feature is new prior art of record Lawhern et al. (“DETECT: A MATLAB Toolbox for Event Detection and 
Specifically, Figure 4 of Lawhern, clearly shows both the idea of multiple label tracks (e.g. Lawhern’s Label set 1 and Label 2). Further, it shows the Decision track (e.g. arguably equivalent to the claimed “performance track”) which shows the measure of at least False Negative, False Positive, and True Positive (e.g. Agree). However, as can be seen Lawhern, does not explicitly or implicitly, disclose or teach any feature which could be comparable or otherwise disclose the “remove” feature of at least Representative Claim 1. 
	Further still, even if a combination between the above references could be made, which the examiner contends, such a combination would have such disparate reasons or motivations to combine that such a hypothetical combination would not be obvious to a person of ordinary skill at the time the instant invention was filed. 
	Based on the evidence and reasoning above, independent Claims 1, 9, 17 are allowable over the prior art of record. Further, merely due to at least the virtue of dependency, the respective dependent claims are further allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126